DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,627,956. Although the claims at issue are not identical, they are not patentably distinct from each other as will be explained after the comparison chart below:

Instant Application 16/821,938
U.S. Patent No. 10,627,956
1. A display device communicable with a terminal device including a display unit configured to display a first image, the display device comprising: a receiving unit configured to receive the first image from the terminal device; an adjustment unit configured to adjust an image size of the first which is an input position on the first image before adjustment; and a communication unit configured to transmit the converted input position to the terminal device.
1. A system comprising a terminal device and a display device communicable with each other, wherein the terminal device comprises: a display unit configured to display a first image; an image output unit configured to output a second image including the first image to the display device; and an obtaining unit configured to obtain, from the display device, information related to specification of a touch panel of the display device, the image output unit determining specification of the second image based on the information related to the specification of the touch panel, wherein the display device comprises: an adjustment unit configured to adjust an image size of the second image; the touch panel configured to display the second image adjusted by the adjustment unit; an input unit configured to detect an input position of an operational input to the touch panel by a user; a conversion unit configured to convert the input position to a converted input position which is an input position on the second image before adjustment; and a communication unit configured to transmit the converted input position to the terminal device, wherein the terminal device further comprises a control unit configured to execute processing corresponding to the operational input in accordance with the converted input position.
2. A terminal device communicable with a display device including a detection unit configured to detect an input position of an operational input to a touch panel by a user, the terminal device comprising: a display unit configured to display a first image; a transmission unit configured to transmit the first image to the display device; a receiving unit configured to receive a position signal corresponding to an operational input made to the touch panel by the user in the display device; and a conversion unit configured to convert the position signal to the input position on the first image.
2. The system according to claim 1, wherein the image output unit determines a number of pixels or an aspect ratio of the second image based on the information related to the specification of the touch panel obtained from the display device.
3. The terminal device according to claim 1, further comprising a control unit configured to execute processing corresponding to the operational input in accordance with the converted input position.

4. A conversion method executed by a display device communicable with a terminal device including a display unit configured to display a first image, the method comprising: receiving the first image from the terminal device; adjusting an image size of the first image to generate a second image; displaying the second image; detecting an input position of an operational input to a touch panel by a user; converting the input position to a converted input position which is an input position on the first image before adjustment; and transmitting the converted input position to the terminal device.
4. The system according to claim 1, wherein the image output unit generates the second image by adding a black frame to the first image based on the information related to the specification of the touch panel obtained from the display device.
5. A conversion method executed by a terminal device communicable with a display device including a detection unit configured to detect an input position of an operational input to a touch panel by a user, the method comprising: displaying a first image; transmitting the first image to the display device; receiving a position signal corresponding to an operational input made to a touch panel by the user in the display device; and converting the position signal to the input position on the first image.


6. The system according to claim 1, wherein the adjustment unit adjusts the image size by enlarging a part of the second image such that a black frame of the second image is not displayed.

7. The system according to claim 1, wherein the adjustment unit switches ON and OFF a function of adjusting the image size.

8. The system according to claim 1, wherein the adjustment unit adjusts the image size by enlarging a part of the second image, and wherein the adjustment unit switches ON and OFF a function of adjusting the image size.

9. The system according to claim 1, wherein the second image is transmitted from the terminal device to the display device via an HDMI, and wherein the converted input 

10. The system according to claim 1, wherein the image output unit generates the second image by adding a black frame to the first image based on the information related to the specification of the touch panel obtained from the display device, wherein the adjustment unit adjusts the image size by enlarging a part of the second image, and wherein the adjustment unit switches ON and OFF a function of adjusting the image size.

11. The system according to claim 10, wherein the second image is transmitted from the terminal device to the display device via an HDMI, and wherein the converted input position is transmitted from the display device to the terminal device via Bluetooth.

12. A display device communicable with a terminal device comprising a display unit configured to display a first image, comprising: a receiving unit configured to receive a second image including the first which is an input position on the second image before adjustment; and a communication unit configured to transmit the converted input position to the terminal device.

13. The display device according to claim 12, wherein the adjustment unit adjusts the image size by enlarging a part of the second image.

14. The display device according to claim 12, wherein the adjustment unit switches ON and OFF a function of adjusting the image size.

15. The display device according to claim 12, wherein the adjustment unit adjusts the image size by enlarging a part of the second image, 


Although the claims at issue are not identical, they are not patentably distinct from each other because: The only difference between Claims 1 and 4 (claim 4 is a method version of claim 1) of the Instant Application and claim 12 of U.S. Patent No. 10,627,956 is that claims 1 and 4 of the instant application claim “a conversion unit configured to convert the input position to a converted input position on  the first image before adjustment”, while claim 12 of U.S. Patent No. 10,627,956 claims “ a conversion unit configured to convert the input position to a converted input position on the second image before adjustment”. The specification in both the Instant Application [0072] and U.S. Patent No. 10,627,956 [0059] both exclusively refer with exactly the same language to the “input position on the display image before the enlargement (i.e., the input position corresponding to the image size of the smartphone 10” Here, the term “enlargement” is what the claims at issue in both cases refer to as “adjustment”. Therefore, even as the Instant Application claims “a first image” and U.S. Patent No. 10,627,956 claims “a second image” both limitations are referring to “the input position corresponding to the image size of the smartphone”. In conclusion, although the claims at issue are not identical, they are not patentably distinct from each other because, except for minor wording and insignificant changes in terminology, each limitation of U.S. Patent No. 10,627,956, claim 12, reads on the corresponding limitations of the Instant Application, claims 1 and 4. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2011/0298726).

As to claims 1 and 4, Wu discloses a display device (Figs. 1,3 [130]), and a conversion method executed by the display device [20, 21], communicable (Fig. 3, (Transmitting module 242)[21]) with a terminal device (Fig. 1, 3, (120) including a display unit (Fig. 3, (220) configured to display a first image[6, 20], the display device comprising: a receiving unit (computing module, Fig. 3, (240) configured to receive the first image from the terminal device [8, 20, 21). (The 

As to claims 2 and 5, Wu discloses a terminal device (Figs. 1, 3 (120), and a conversion method executed by a terminal device [20, 21], communicable with a display device (Figs. 1,3 (130)) including a detection unit (sensing module Fig. 3, (218)) configured to detect an input position of an operational input to a touch panel by a user[20,21](“the sensing module 218 generates an 

As to claim 3, Wu discloses, further comprising a control unit (Fig. 3, (processor 216)) configured to execute processing corresponding to the operational input in accordance with the converted input position [19, 20]. (“The processor performs the entire operation of the first display unit” (Fig. 3, (120) [20] (Also, see last 7 lines of paragraph [20].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 10,579,201) appears to disclose all the limitations of claims 1-5 (See Fig. 1, for example).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO OSORIO/Primary Examiner, Art Unit 2692